Citation Nr: 0946696	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1969, to include service in Vietnam from April 1967 
to April 1968.  Among other awards and decorations, he was 
awarded the Air Medal with "V" device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, denying the veteran's claims for 
service connection for PTSD and tinnitus.  

The Veteran previously had requested an RO hearing, but 
withdrew that request following the RO's scheduling of VA 
medical examinations.  In his substantive appeal, the Veteran 
requested a hearing before the Board, sitting at the RO.  
That request was withdrawn in writing in November 2008 and no 
other request for a hearing remains pending.  Accordingly, 
the Board will proceed with its adjudication of the appeal.  
38 C.F.R. § 20.704 (e) (2009).  

Statements of the Veteran, as reported at the time of a VA 
audiological examination in February 2008, reasonably raise a 
claim of entitlement to service connection for bilateral 
hearing loss.  Such matter has not to date been developed or 
adjudicated by the RO, and, as such, it is beyond the Board's 
jurisdiction for review herein.  That issue is, however, 
referred to the RO for appropriate consideration.  

 The issue of the veteran's entitlement to service connection 
for PTSD is addressed in the REMAND portion of this document 
and is REMANDED to the RO via the VA's Appeals Management 
Center (AMC) in Washington, DC.






FINDINGS OF FACT

There is no medical evidence or contemporaneously recorded 
lay evidence of tinnitus until decades post-service; as the 
veteran engaged in combat with the enemy, in-service acoustic 
trauma is conceded and there is medical evidence of current 
diagnosis of tinnitus; however, the only competent opinion 
addressing the question of a nexus between in-service noise 
exposure and tinnitus weighs against the contended causal 
relationship.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.
During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the Veteran to substantiate and complete 
his claim, what part of that evidence is to be provided by 
him, and notice of what part VA will attempt to obtain for 
him was provided to him through the VCAA letter of May 2007.  
By such correspondence, the Veteran was furnished the notice 
required under Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, complete VCAA notice was provided to the 
Veteran prior to the RO's initial action in August 2007 
regarding the veteran's claim for service connection for 
tinnitus, in accord with Pelegrini.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the veteran's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
The evidence of record includes the veteran's service 
treatment records and post-service examination and treatment 
records compiled by VA, including the report of a VA 
audiological examination in February 2008.  Such examination 
verified the existence of the veteran's tinnitus, although 
the VA examiner determined that it was less likely than not 
that his tinnitus was related to military noise exposure.  
The VA examination findings and nexus opinion are 
comprehensive in scope and sufficiently detailed.  Inasmuch 
as the record is deemed to be adequate to permit the Board to 
fairly and accurately adjudicate the issue presented by this 
appeal, the Board may proceed to adjudicate the merits of 
such claim without remand for additional action, to include 
any further medical examination or opinion.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.

Merits of the Claim

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case 
of a veteran who engaged in combat with the enemy during a 
period of war, and the claimed disease or injury is combat- 
related, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  In this instance, 
the record denotes combat service inclusive of acoustic 
trauma sustained as a helicopter crew chief, but notice is 
taken that 38 U.S.C.A. § 1154(b) does not address the 
questions of the existence of a present disability or of a 
nexus between such disability and service, both of which are 
required for a grant of service connection.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).

In this instance, the Veteran contends that he sustained in-
service acoustic trauma during combat in Vietnam and as a 
result began to suffer tinnitus while he remained in service, 
which continued thereafter.  The record documents the 
veteran's combat service in Vietnam as a helicopter crewman, 
and, thus, acoustic trauma is conceded.  38 U.S.C.A. 
§ 1154(b).  However, service treatment records are negative 
for any complaint or finding of tinnitus, nor is the presence 
of tinnitus medically documented after service until 2007, 
more than 38 years after the Veteran was separated from his 
period of active duty.  In this regard, the Veteran sought VA 
outpatient medical treatment in April 2007 for complaints of 
ringing in his ears, and it is noted that the Veteran at that 
time specifically stated that such ringing had been present 
for two years.  (Emphasis added.)  
In an effort to assist the Veteran, the RO afforded him a VA 
audiological examination in February 2008, which did not 
initially entail a review of the veteran's claims folder, but 
that review was undertaken subsequently, followed by the 
preparation of an addendum to the earlier report.  At the 
time of initial evaluation, he reported having had bilateral 
tinnitus since 1968, with a gradual worsening occurring 
thereafter.  In-service acoustic trauma was described, and he 
further noted that he had worked as a truck driver since 
leaving military service and was not exposed to excessive 
noise as a truck driver.  It was also set forth that the 
Veteran was a recreational hunter and that he hunted about 
once a year, with hearing protection.  Findings from the 
examination yielded a diagnosis of constant, bilateral 
tinnitus, and because military audiometric records were 
unavailable, the examiner declined to offer an opinion as to 
the service origin of the veteran's tinnitus.  Review of the 
veteran's claims folder was thereafter undertaken by another 
VA audiologist, and based thereon and the findings from the 
February 2008 examination, she noted in a March 2008 addendum 
that there was no evidence of hearing loss in service, no 
complaints of tinnitus in service, and only a subjective 
report of tinnitus since military service.  On that basis, 
the VA audiologist concluded that it was less likely than not 
that the veteran' tinnitus was related to his military noise 
exposure.  

In all, there is a showing of current disability involving 
bilateral tinnitus, but there is no showing by way of 
competent medical evidence that the veteran's tinnitus 
originated in service or is otherwise related to any event 
occurring during active duty, inclusive of acoustic trauma.  
Following the in-service acoustic trauma, herein conceded, 
there is no indication that the Veteran sought or received 
medical care for tinnitus or otherwise made known a complaint 
thereof until many years after service separation.  With 
respect to negative evidence, the Court has held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
weighs against the claim.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

No medical professional specifically links the veteran's 
tinnitus to military service or any event thereof.  On the 
contrary, the VA audiologist who was asked in 2008 to address 
the question of a relationship of the veteran's tinnitus to 
service, found after clinical examination and audiological 
testing, as well as review of the claims folder, that it was 
less likely than not that the veteran's tinnitus was related 
to in-service noise exposure.  

Notice is taken that the Veteran is competent to report what 
comes to him through his senses.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  The Board specifically notes that 
tinnitus is a type of disorder associated with symptoms 
capable of lay observation.  Charles v. Principi, 16 Vet. 
App. 370 (2002).  However, there is no medical or 
contemporaneously recorded lay evidence of tinnitus until 
decades post-service.  When seen on an out-patient basis in 
2007, in history obtained for treatment purposes, the Veteran 
indicated that his tinnitus was of only two years' duration.  
Notice is taken that the Veteran offered a conflicting 
account at the time of his VA examination in 2008, namely 
that he had suffered from tinnitus since 1968.  It remains 
the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Aside from 
the inconsistent statements regarding the duration of his 
tinnitus, the Veteran, as a layperson, is not competent to 
address the question of the etiology of his tinnitus.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Moreover, as noted above, the only competent opinion that 
addressing the question of a nexus between a current 
diagnosis of tinnitus and any incident of service, to include 
acoustic trauma, weighs against the contended causal 
relationship.  38 U.S.C.A. § 1110; Boyer, supra; Mercado- 
Martinez, supra; Cuevas, supra.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for tinnitus and, as such, the benefit 
of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).  Thus, service 
connection for tinnitus is not warranted.


ORDER

Service connection for tinnitus is denied.  


REMAND

The RO has denied the veteran's claim for service connection 
for PTSD on the basis that a diagnosis of PTSD is not shown 
by the record in service or thereafter, although it has 
conceded the existence of a sufficient stressor based on the 
veteran's documented combat service in Vietnam.  

As part of its development of this claim, the RO has obtained 
VA treatment records, which reflect diagnoses of possible 
PTSD and subclinical PTSD, but the Veteran in his substantive 
appeal has indicated that his attending VA mental health 
professional, Dr. Denny, has undertaken testing showing the 
presence of PTSD and he requests VA assistance in obtaining 
copies of that testing.  No such testing is reflected in the 
currently available records.  

In addition, the record reflects that the Veteran was 
afforded a VA PTSD examination in February 2008, the report 
of which contains conflicting entries as to the existence of 
PTSD.  One such entry indicates an affirmative response by 
the examiner to the question of whether the Veteran meets the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria 
for a diagnosis of PTSD.  Yet, no Axis I diagnosis of PTSD or 
other disorder is shown and the examiner's comments indicate 
that, although the Veteran reported some symptoms of PTSD, he 
did not meet the criteria for a diagnosis as to the presence 
of clinically significant distress or impairment in social or 
occupational areas of functioning.  

On the basis of the foregoing, further development actions 
are in order for records retrieval and clarification of the 
diagnosis and opinion set forth by the VA examiner in 
February 2008.  Accordingly, this portion of the appeal is 
REMANDED for the following actions:

1.  In accordance with the VCAA, notify 
the Veteran of what information and 
evidence are needed to substantiate his 
claim of entitlement to service 
connection for PTSD.  The Veteran should 
also be reminded that that, if requested, 
VA will assist him in obtaining relevant 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

Depending upon the veteran's response, 
any and all assistance due him must then 
be provided by VA to him.

2.  Obtain updated reports of pertinent 
VA medical care for inclusion in the 
claims folder, including records relating 
to testing undertaken by N. Denny, Ph.D., 
the veteran's VA psychologist, which the 
Veteran reports disclosed the presence of 
PTSD.  

3.  Thereafter, the report of a VA PTSD 
examination conducted on February 9, 
2008, at the VA Medical Center in Temple, 
Texas, as prepared by V.R. Pendleton, 
Ph.D., should be returned to Dr. 
Pendleton for the preparation of an 
addendum to his earlier report.  If Dr. 
Pendleton is unavailable, or in the event 
that he wishes to further examine the 
Veteran, the Veteran should be accorded 
an additional VA examination for 
evaluation of the nature and etiology of 
his claimed PTSD.  The veteran's claims 
file must be furnished to Dr. Pendleton 
or his designee for use in the study of 
this case.

Ultimately, Dr. Pendleton or his designee 
is asked to clarify his earlier opinion 
as to the existence of PTSD related to 
the veteran's period of military service.  
To that end, he or his designee is asked 
to provide a medical opinion as to the 
following:

(a)  Does the Veteran meet the 
diagnostic criteria for PTSD, 
as defined by DSM-IV?

(b) If the answer to (a) is in 
the affirmative, is it at least 
as likely as not (50 percent or 
greater degree of probability) 
that the veteran's PTSD is 
causally linked to any verified 
in-service stressor(s)?

Use by the examiner of the "at least as 
likely as not" language in responding is 
required.

The examiner is advised that that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
claim; less likely weighs against the 
claim.

The examiner is also requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, the examiner 
should so indicate in the prepared 
examination report and the reasons why.  

4.  Lastly, readjudicate the veteran's 
claim for service connection for PTSD, 
based on all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and a 
reasonable period in which to respond, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


